Citation Nr: 0934868	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits for blindness and 
enucleation of the left eye under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
New York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought.


FINDINGS OF FACT

1.  Between February 2000 and March 2001, the Veteran 
underwent extensive treatment at the Northport VA medical 
Center (VAMC) for complaints of left eye vision problems, to 
include cataract surgery and retinal detachment repairs.

2.  There is no competent evidence of record that left eye 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
of VA; proliferative vitreoretinopathy (PVR), the condition 
which directly resulted in left eye blindness and 
enucleation, is a known and foreseeable complication of 
retinal detachment repair.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of blindness and enucleation 
of the left eye are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this case, legally adequate notice was provided in March 
2005 correspondence.  This letter informed the Veteran of the 
elements of a claim for 38 U.S.C.A. § 1151 benefits, 
described the evidence and information needed to substantiate 
the claim, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A second letter, dated in March 2006, 
informed the Veteran of VA policies and practices with regard 
to assignment of disability evaluations and effective dates.  
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was subsequently 
readjudicated in a supplemental statement of the case; the 
Board notes that because the benefit sought is being denied, 
no effective dates or disability evaluations shall be 
assigned, and hence any error in related notice is harmless.  
The Board finds that the Veteran has been provided all notice 
required to afford him a meaningful opportunity to 
participate in the claims process.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained complete VA treatment records from September 
1999 to April 2005 from VAMC Northport, to include 
hospitalization and surgical reports.  A VA medical opinion 
regarding the etiology of current left eye vision problems 
was obtained.  The Veteran's spouse has submitted a 
statement.  Although the record indicates a history of 
private treatment, the Veteran has stated that no records 
exist other than those of VA.  Finally, the Board has 
obtained a medical opinion from a ophthalmology specialist; 
the Veteran was provided a copy of this opinion and given the 
opportunity to respond or submit additional evidence, but has 
not done so.  Neither the appellant nor his representative 
has indicated that there is any additional existing evidence 
that is necessary to decide the claim that has not been 
obtained; hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of 38 U.S.C.A. § 1151 Claim

Because the appellant's claims were filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares a veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to a veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.  
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without a veteran's informed consent, or, in appropriate 
cases, was without a veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care provider substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2008).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form,  must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008). 

In this case, the Veteran contends that there were errors or 
failures of care during his various eye treatments at VAMC 
Northport which caused his to develop PVR, infection, and, 
eventually, require enucleation of the left eye.

The evidence shows additional disability of the left in this 
case following the various VA treatments.  Although the 
Veteran was having left eye vision problems prior to VA 
treatment, there was a rapid worsening of his sight in that 
eye following treatment, particularly in 2001.  Further, the 
large majority of doctors agree that the PVR and eventual 
enucleation of the left eye were secondary effects of his 
surgeries, particularly the repairs of the recurrent retinal 
detachment.

The question before the Board, then, are whether the 
additional eye disability was actually and proximately caused 
by the VA treatments, that is, whether the VA treatment 
conformed to the accepted standard of care, or was marked by 
some fault or failure on the part of VA.  In addition, the 
Board must determine if the complications and eventual 
enucleation of the left eye were a reasonably foreseeable 
event.

The record reveals that in September 1999, immediately 
following a hospitalization for alcohol detoxification, the 
Veteran complained of decreased vision in his left eye.  
Bilateral cataracts were diagnosed.  In February 2000, the 
Veteran underwent surgery of the left eye for cataract 
extraction and lens implantation.  During follow-up treatment 
in December 2000, a detached retina was noted on the left, 
and treatment was provided to reattach the retina.  A 
December 13, 2000, note indicates that the Veteran's wife was 
informed that the treatment carried some risks, including the 
possibility of further surgery or a failure to correct the 
vision impairment; however, doctors noted initially that 
vision was improving following the repair.  VA doctors 
continued to monitor the Veteran and administered laser 
treatments to the left eye in January and February 2001.  On 
February 26, 2001, a new retinal detachment was found on the 
left.  Various treatment options, including pneumatic 
retinopexy, laser scleral buckle repair, and a victrectomy 
with silicone oil application.  On March 2, 2001, a 
peripheral retinal indirect argon laser retinopexy was 
performed, as well as a victrectomy with silicone oil.

The doctor noted that an additional focal retinal detachment 
was present, which was not there two days prior.  He 
discovered that the Veteran had not complied with 
instructions apparently given previously to stay on his right 
side only when laying down, and the doctor emphasized the 
importance of staying on that side for the next week.  The 
doctor described the new detachment as "unusual."  On 
consultation with another doctor in March 2001, PVR was 
identified that location.  Continued treatment with silicone 
oil was performed, but there was no improvement in left eye 
vision.  A slight improvement was reported in June 2001, but 
August 2001 notes indicate that vision had stabilized.  The 
silicone oil was removed in December 2001.  During follow-up 
in February and April 2002, the left eye was stable; and the 
Veteran denied changes in his visual acuity.

The Veteran's wife, in a February 2006 statement, indicated 
that the VA doctor who performed the March 2001 procedure had 
informed her that the operation was not a success.  He had 
described a hemorrhage behind the retina and the malfunction 
or failure of a suction machine.  "He stated that my husband 
would never have sight in his left eye again."

In January 2003, one of the treating VA doctors stated that 
the Veteran "has had very poor vision in his left eye since 
January 2001.  His vision has been reduced to light 
perception only and is permanent.  The cause of his problem 
is degenerative globe disease."  A corneal abrasion or ulcer 
was diagnosed in March 2003, and the Veteran began 
complaining of left eye pain.  Treatment was unsuccessful, 
and in May 2003, the left eye was enucleated.

In November 2005, one of the treating VA doctors was asked to 
provide a medical opinion.  He reviewed the VA clinical notes 
from 2000 to 2003, and recounted the Veteran's left eye 
treatment history.  He stated that the "fundamental cause" 
of left eye blindness was PVR.  In a December 2005 addendum, 
the doctor stated that "it is as likely as not that the 
Veteran's loss of sight was not the result of VA 
hospitalization, medical or surgical treatment or the direct 
result of VA fault . . . or not [a] reasonable [sic] expected 
result or complication of treatment."

The Board found that these opinions were inadequate for 
adjudication purposes; they did not fully address the 
applicable laws and regulations, and failed to indicate any 
rationale for the opinions expressed.  Further, the Board 
notes that the doctor asked to provide an opinion on VA fault 
was one of the Veteran's treating doctors.  A request for a 
medical opinion from a VA specialist unassociated with the 
Veteran or VAMC Northport was therefore requested in May 
2009.

Dr. JT, an ophthalmologist at VAMC Cleveland, reviewed the 
claims file in its entirety.  He accurately summarized the 
treatment history of the left eye for recurrent detached 
retina, and the development of PVR, which was treated with 
victrecotomies and silicone oil.  PVR led to phthisis, 
blindness, pain, and enucleation.  Dr. JT stated that "PVR 
occurs in approximately 10% of the patients that undergo 
retinal reattachment surgery."  The exact cause was unknown, 
but genetic predisposition to abnormal healing was felt to be 
a factor.  The doctor also commented that many of the 
Veteran's concurrent problems, such as hypertension, tobacco 
and alcohol abuse, gastroesophageal reflux disease, chronic 
obstructive pulmonary disease, atrial fibrillation, nutrition 
deficits, and gastrointestinal disorders may have contributed 
to poor healing.  The doctor concluded that it was "highly 
unlikely" that VA treatment from 2000 to 2001 directly 
caused the Veteran's blindness and loss of his left eye.

The Board finds, based on the opinion and rationale provided 
by Dr. JT, that the development of PVR is a known possible 
risk of the procedures undergone by the Veteran to repair his 
detached retina.  While the risk may be relatively low, at 10 
percent, it is common enough to be foreseen.  The Board notes 
that VA treatment records reflect that the Veteran, through 
his spouse, was warned of risks and complications of eye 
treatment.  That this specific risk may not have been 
addressed is not essential, as it is one that a reasonable 
health care provider would not have considered to be an 
ordinary risk of the treatment provided. 

Further, the Board finds that there is no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault of VA in the treatment 
afforded the Veteran.  Progress notes and hospitalization 
reports reveal that the procedures were uneventful, and 
doctors quickly and appropriately addressed complications as 
they arose.  Importantly, at the time PVR was initially 
diagnosed, the treating doctor noted that the Veteran had not 
complied with instructions and had been laying on his left 
side, apparently resulting in an acute focal detachment.  
Finally, the Board weighs heavily the opinion of Dr. JT, who 
stated that a causal relationship between the left eye 
disability and VA treatment is highly unlikely.

The Board notes that the Veteran and his spouse have raised 
an allegation of a malfunctioning suction machine during the 
March 2001 surgery, which would, if shown, demonstrate some 
fault on the part of VA; however, this allegation, which was 
first raised four years after the surgery, is inconsistent 
with the Veteran's and his wife's previous statements 
omitting such a reference, as well as the treatment records 
that not only make no mention of any equipment problem but 
indicate that the procedures were uneventful or routine.  

The sole evidence of record indicating any fault on the part 
of VA in the development of left eye blindness and resulting 
enucleation is the allegations of the Veteran and his spouse.  
As laypersons, they are not competent to offer opinions on 
matters requiring specialized training or knowledge, such as 
etiology or proper medical practice.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The only competent and credible 
evidence of record, the opinion of Dr. JT, weighs against the 
claim.

The Board is sympathetic to the trauma of losing vision in 
one eye, and then physically losing the eye.  It was an 
unfortunate development, but one which did not occur due to 
error by treating VA doctors.  It is a known risk of retinal 
reattachment procedures.  For these reasons, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits for blindness and enucleation of the 
left eye under the provisions of 38 U.S.C.A. § 1151 are 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


